NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2467-15T1

NEW CINGULAR WIRELESS
PCS, LLC (AT&T),

        Plaintiff-Respondent,

v.

THE ZONING BOARD OF
ADJUSTMENT OF THE
TOWNSHIP OF CHATHAM,

     Defendant-Appellant.
_______________________________

HAYLEE MESSING, JAY MESSING,
JULIANNA BRENNEN, JAMES BRENNEN,
CATHERINE T. PORTER, JAMES D.
PORTER, JR., SHANNON BRENDLE,
JERRY     BRENDLE,      MARYBETH
LEITHEAD,   ED   LEITHEAD,   and
GEORGE SARLE,

        Intervenors-Respondents.

________________________________________________________________

              Argued May 9, 2017 – Decided August 16, 2017

              Before Judges Rothstadt and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Docket No. L-
              3095-14.
             Stephen H.       Shaw   argued     the      cause    for
             appellant.

             Judith A. Fairweather argued the cause for
             respondent (PinilisHalpern, LLP, attorneys;
             Ms. Fairweather, of counsel and on the brief;
             Christopher J. Quinn, on the brief).

             Robert F. Simon argued the cause for
             intervenors-respondents   (Herold  Law,  PA,
             attorneys; Mr. Simon, Robert J. Donaher, and
             George W. Crimmins, III, on the brief).

PER CURIAM

       Plaintiff New Cingular Wireless PCS, LLC filed an application

with defendant Zoning Board of Adjustment of the Township of

Chatham      seeking   site   plan   approval      and    several    variances.

Plaintiff required the approval of its application so that it

could attach wireless cellular antennas to an existing water tower

and install ground equipment that would be housed on a concrete

pad.    The water tower already had installed on it antennas owned

by   other    cellular    providers.       According      to     plaintiff,   the

additional     antennas   were   required     to   fill    a     2.2-square-mile

cellular coverage gap.        Defendant denied plaintiff's application,

plaintiff filed this action challenging the denial and, after a

trial de novo, the Law Division reversed and granted plaintiff's

application, finding that defendant's decision was "arbitrary,

capricious and unreasonable" because it was unsupported by any

credible evidence.
                                       2
                                                                         A-2467-15T1
     On appeal, defendant contends that the court misapplied the

applicable standard of review and "substituted its own judgment

for that of the board."        Intervenors/Objectors agree and also

argue   that   defendant   properly   denied   plaintiff's   application

because there was only a de minimis lack of cell coverage, the

reasons for denial outweighed any benefit of approval, and the

court erred in its legal determinations.

     We conclude that defendant's and intervenors' arguments are

without merit.    We affirm substantially for the reasons stated by

Judge Stuart A. Minkowitz in his comprehensive, twenty-three page

statement of reasons attached to the court's January 7, 2016 order

entering judgment in favor of plaintiff.

     The facts derived from the record can be summarized as

follows. Plaintiff determined that it needed to fill a 2.2-square-

mile gap in cellular coverage by installing antennas on an existing

105-foot tall water tower located in a residential zone in an

established neighborhood.     The water tower is visible throughout

the community and already houses other communication antennas.          It

is on a 100' x 100' landlocked lot.1     Plaintiff's antennas were to

be placed at about four feet from the top of the tower, below the



1
    New Jersey American Water Company owns the water tower. The
property where the water tower is located requires access over an
existing easement on adjacent property.
                                3
                                                                 A-2467-15T1
existing antennas owned by others that extended above the top of

the water tower.        The attached equipment was to be painted to

match the water tank's color, and the ground equipment was to be

constructed inside an existing fenced compound, enclosed by a

noise-reducing 9.5-feet sound barrier, and obscured by existing

landscaping.

       Because the project did not comply with Chatham's land use

ordinances, plaintiff filed an application with defendant seeking

site    plan    approval,   a   use   variance,       a   height   variance,    a

conditional      use   variance,   and       bulk   setback   variances.     The

application was deemed complete, and defendant considered the

application at public hearings               held over the course of nine

evenings.

       At the hearings, plaintiff presented the testimony of several

experts.       Yvan Joseph, an expert in radiofrequency engineering

testified that the proposed site was chosen over ten other sites

that were considered because it is particularly well suited to

provide coverage for the 2.2-square-mile area that was currently

without coverage.        The other locations were either below the

ridgeline or not tall enough to supply the coverage needed to the

area.   According to Joseph, there would still be "gaps in service"

totaling ".9 miles of unserved area" that would have to be covered

by another facility.
                                         4
                                                                        A-2467-15T1
       Antonio Gualtieri, P.E., plaintiff's site engineer, testified

about    anticipated     noise     levels      emanating   from       the   proposed

equipment servicing the antenna.            He confirmed that cooling fans

would create some level of "buzz[ing]" or "hum[ming]."                       Matthew

Murello, an acoustical engineer expert also testified about the

noise and stated that it would be below permissible decibel levels.

He explained that an approximately ten-feet-tall sound barrier

would be part of the installation and would keep any nighttime

levels to a minimum.

       Mark Tinder, an experienced New Jersey licensed appraiser,

testified about whether the project would have                        an impact on

property values.       In his opinion, there was no measurable impact

on New Jersey properties in relation to cellular sites.                     However,

he conceded that he did not perform any formal appraisals and

relied instead on market analysis prepared by realtors because

there was no information available as to comparable home prices

comparing    a     pre-antenna    construction     value   to     a    post-antenna

construction one.

       Plaintiff's planner, Jim Dowling, P.P., testified as to the

lack of other suitable sites for the antennas and the project's

lack    of   any    negative     impact   on    the   neighboring        community.

Plaintiff also presented testimony from Ronald Petersen, P.E., an

FCC compliance expert who confirmed there was no danger from any
                                5
                                                                             A-2467-15T1
radio wave emissions from the antennas and John Pavlovich, P.E.,

a traffic engineer, who confirmed there were no traffic issues

created by the project.          Plaintiff also introduced into evidence

photo simulations showing the anticipated visual impact of the

project.

      Defendant's experts also testified at the hearing.                      Its

radiofrequency expert, Dr. Bruce Eisenstein, P.E., agreed that

plaintiff had "a gap in coverage" and that this site would fill

the   coverage    gap   better    than   any   of   the   ten   other   proposed

locations.       Its own acoustical engineer, Norman Dotti, P.E.,

confirmed that the proposed sound barrier would in fact maintain

any noise from the proposed equipment to within permitted noise

levels, preventing neighboring home occupants from hearing the

noise.

      In addition to expert testimony, a group of objectors attended

and voiced their opinions at the public hearings.                They disputed

that there would be minimal visual impact and that there was a gap

in telecommunications coverage.              One objector, Nancy Cook, an

experienced New Jersey realtor, testified that the project would

negatively affect real estate values.               She based her opinion on

comments made to her by two potential buyers and a price reduction




                                         6
                                                                         A-2467-15T1
in one home, which she attributed solely to its proximity to a

"cell tower."2

     At    the    conclusion   of   the     hearings,    defendant    rejected

plaintiff's      expert's   opinions   as    to   the   project's    impact    on

property values, finding Tinder's testimony "was counterintuitive

and defied common sense," and that even with the sound barrier a

neighboring house would be subjected to "a distinctive electronic

hum."3    It voted to deny plaintiff's application, reasoning that

alternative sites were better suited and any resulting lack in

coverage would be "de minimis," property values would go down, and

the installation of antennas and equipment would have a negative

visual    and    noise   impact.       Defendant    adopted    a    resolution

memorializing its denial that stated:

            The Board finds that the requested variances
            cannot   be   granted    without   substantial
            detriment to the public good and will
            substantially impair the intent and purpose
            of the Zone Plan and of the Zoning Ordinance.
            The aesthetic impacts of the proposed antennae
            and 9.5 foot high noise barrier surrounding
            the equipment compound and the devaluation of
            property in the neighborhood will undermine
            the residential character of the neighborhood

2
   She was not produced as an expert on behalf of defendant. She
introduced herself and stated that she was a realtor, and she
initially stated that she did "appraisals of property," but then
corrected herself, stating she was a "realtor [who prepared] market
analysis."
3
    In addition to the board considering the evidence adduced at
the hearings, its members also conducted a site inspection.
                                7
                                                                        A-2467-15T1
           and residential zoning. Weighing the positive
           criteria and negative criteria in accordance
           with the balancing test set forth in Sica v.
           Board of Adjustment, 127 N.J. 152 (1992), the
           Board has determined the grant of the proposed
           variances would cause substantial detriment to
           the public good.

     In his statement of reasons, Judge Minkowitz applied the

appropriate standard of review and the provision of the MLUL, and

addressed each of defendant's reasons for denying the application,

including visual impact, availability of alternative sites, real

estate values, and noise impact, and found no support for any of

them.   He determined that defendant's reliance upon substantially

inferior speculative sites to be unreasonable and the claimed

negative visual impact of the antennas and ground equipment to be

minimal.    Judge   Minkowitz   explained   defendant's   rejection   of

plaintiff's appraiser's opinion to be unreasonable, especially in

light of its acceptance of a realtor's opinion based on anecdotal

evidence that was not based on any kind of formal study.     He quoted

from the Court's opinion in Smart SMR of N.Y., Inc. v. Borough of

Fair Lawn Bd. of Adjustment, 152 N.J. 309, 334 (1998), and found

defendant's reliance on the realtor's testimony to be analogous

to the Court's rejection of similar testimony in Smart.       Finally,

he found defendant's denial based on noise impact to be improper,




                                   8
                                                               A-2467-15T1
because its own expert agreed with plaintiff's expert that there

would be "no residual noise outside the property line."4

     "Our standard of review for the grant or denial of a variance

is the same as that applied by the Law Division."               Advance at

Branchburg II, LLC v. Twp. of Branchburg Bd. of Adjustment, 433

N.J. Super. 247, 252 (App. Div. 2013).          "In evaluating a challenge

to the grant or denial of a variance, the burden is on the

challenging party to show that the zoning board's decision was

'arbitrary, capricious, or unreasonable.'"           Price v. Himeji, 214

N.J. 263, 284 (2013) (quoting Kramer v. Bd. of Adjustment, 45 N.J.

268, 296 (1965)).

     In our review, we defer to a municipal board's determination.

"[Z]oning boards, 'because of their peculiar knowledge of local

conditions[,] must be allowed wide latitude in the exercise of

delegated discretion.'"        Ibid. (alteration in original) (quoting

Kramer,   supra,   45   N.J.   at   296).   A    zoning   board's   decision

"enjoy[s] a presumption of validity, and a court may not substitute

its judgment for that of the board unless there has been a clear


4
         Addressing   plaintiff's   claim   under   the   Federal
Telecommunications Act, 47 U.S.C.A. § 332, the judge found that
the same standard applied to defendant's actions and therefore it
violated the federal act by being "arbitrary, capricious or
unreasonable and unsupported by sufficient evidence in the
record."   As a result, he did not have to address plaintiff's
claim that defendant's denial of its application "had the effect
of prohibiting the availability of personal wireless services."
                                9
                                                                     A-2467-15T1
abuse of discretion."     Ibid. (citing Cell S. of N.J., Inc. v.

Zoning Bd. of Adjustment, 172 N.J. 75, 81 (2002)).           The level of

deference given to a board's decision to grant a variance is less

than the level of deference given for a denial of a variance.

Saddle Brook Realty, LLC v. Twp. of Saddle Brook Zoning Bd. of

Adjustment, 388 N.J. Super. 67, 75 (App. Div. 2006) (citing Funeral

Home Mgmt., Inc. v. Basralian, 319 N.J. Super. 200, 208 (App. Div.

1999)). "[W]hile we will give substantial deference to [a board's]

findings of fact, it is essential that the board's actions be

grounded in evidence in the record."            Fallone Props., LLC v.

Bethlehem Twp. Planning Bd., 369 N.J. Super. 552, 562 (App. Div.

2004).   See also Advance at Branchburg II, LLC, supra, 433 N.J.

Super. at 252 (citations omitted).      However, "[w]e are ordinarily

not bound by [its] determination on a question of law."            Advance

at Branchburg II, LLC, supra, 433 N.J. Super. at 252 (citing In

re Distrib. of Liquid Assets, 168 N.J. 1, 11 (2001)).

     Applying   these   guiding   principles,    we   find   no   merit    to

defendant's contention that Judge Minkowitz applied the wrong

standard to his review of defendant's denial or that he substituted

his judgment for that of defendant's.           Because we agree that

defendant's decision was unsupported by the evidence presented,

we affirm substantially for the reasons stated by the judge in his


                                   10
                                                                    A-2467-15T1
thoughtful statement of reasons.     We add only the following

comments.

     Plaintiff's application involved the addition of antennas and

the construction of a concrete pad with equipment to an existing

water tower that already serviced communication equipment and was

located in a residential neighborhood.   Contrary to facts in the

case law relied upon by defendant and intervenors, plaintiff's

application did not call for the construction of a cell tower or

monopole, which the Court has previously observed "could impose a

. . . substantial adverse impact" that could support a board's

denial of an application.    New Brunswick Cellular Tel. Co. v.

Borough of S. Plainfield, 160 N.J. 1, 16 (1999).     See also New

York SMSA L.P. v. Bd. of Adjustment of the Twp. of Bernards, 324

N.J. Super. 149, 164 (App. Div.), certif. denied, 162 N.J. 488

(1999).

     We conclude that Judge Minkowitz correctly found that there

was no support for defendant's determination that plaintiff did

not satisfy the negative criteria and prove that the variance

could be "granted without substantial detriment to the public good

and [that the project would not] substantially impair the intent

and purposes of the zone plan and zoning ordinance."     N.J.S.A.

40:55D-70.   Plaintiff's evidence included expert testimony that:

(1) there was no danger from radio wave exposure; (2) the project
                                11
                                                           A-2467-15T1
would not create a traffic burden; and (3) the equipment cabinets'

noise level, if any, would be below the permitted maximum.5

     Moreover, as Judge Minkowitz determined, there was a complete

lack of credible evidence in the form of expert testimony to

support     any    of     defendant's      conclusions   about    the   negative

criteria.    See N.J.S.A. 40:55D-70(d); New Brunswick Cellular Tel.

Co., supra, 160 N.J. at 15; Smart, supra, 152 N.J. at 336 ("Proof

of an adverse effect on adjacent properties and on the municipal

land use plan . . . generally will require qualified expert

testimony").       As to defendant's rejection of plaintiff's real

estate    expert        and   acceptance     of   an   objector's   unsupported

opinions, we recognize, as did Judge Minkowitz, that defendant

"was free to either accept or reject the testimony of those

experts," as long as the decision to do so was "reasonably made."

Ocean Cty. Cellular Tel. Co. v. Twp. of Lakewood Bd. of Adjustment,

352 N.J. Super. 514, 537 (App. Div.) (quoting Kramer, supra, 45

N.J. at 288), certif. denied, 175 N.J. 75 (2002).                We concur there

was no basis for defendant to accept the unqualified realtor's

opinion over plaintiff's expert's opinion.


5
     The noise level was mitigated by the sound barrier, the
installation    of    which    defendant's    planner    considered
"substantial." To the extent the Board relied upon the negative
aesthetic impact of the sound barrier, the Board's reliance – as
Judge Minkowitz noted – was inappropriate because the sound barrier
did not require variance approval.
                                 12
                                                                         A-2467-15T1
      Finally, we address the issues raised by defendant about its

findings that the installation for the proposed antennas would

only provide de minimis improvement to coverage and that other

sites were available to plaintiff.            Plaintiff did not have to

prove the existence of a "significant" gap in service in order to

satisfy the positive criteria.6     "No case interpreting and applying

New Jersey's MLUL has required a wireless communications carrier

to prove the existence of a significant gap in coverage in order

to satisfy the positive criteria of N.J.S.A. 40:55D-70(d)."             New

York SMSA, L.P. v. Bd. of Adj. of Weehawken, 370 N.J. Super. 319,

336   (App.   Div.   2004)   (emphasis   in   original).   Nor   does   the

applicant have to prove that it used the least intrusive means to

address the gap in coverage.       That standard applies to complaints

under the TCA.       See New York SMSA Ltd. v. Twp. of Mendham Zoning

Bd. of Adjustment, 366 N.J. Super. 141, 149-50, (App. Div.), aff'd.

o.b., 181 N.J. 387 (2004); Ocean Cty. Cellular Tel. Co., supra,

352 N.J. Super. at 528 n.4, 528-29.           However, in conducting the

Sica balancing test applicable to the negative criteria, a board

is entitled to consider the extent of the need for an additional

cell tower — that is, the gap in service — balanced against the


6
    That standard applies to complaints alleging a violation of
the TCA. See Cellular Tel. Co. v. Zoning Bd. of Adjustment of the
Borough of Ho-Ho-kus, 197 F.3d 64, 75-76 (3d Cir. 1999).

                                    13
                                                                  A-2467-15T1
extent of the harm that will be caused by locating the cell tower

in    an   area    where   its   presence     contravenes   the    local     zoning

ordinance.        See New Brunswick Cellular Tel. Co., supra, 160 N.J.

at 14; New York SMSA, L.P., supra, 370 N.J. Super. at 336.

       Applying that criteria to the evidence before defendant in

this case, it is clear that plaintiff satisfied the positive

criteria, N.J.S.A. 40:55D-70(d), and the proposed site was the

best choice to provide the needed coverage.             Plaintiff's proposal

did not call for the construction of new cell tower or monopole

and    the   other    sites      considered    by   defendant     to   be    viable

alternatives did not provide any more than sixty-percent of the

2.2 miles of coverage plaintiff was trying to remediate.                    We find

no evidence that the remaining forty-percent was de minimis.

       Affirmed.




                                        14
                                                                            A-2467-15T1